920 So.2d 1225 (2006)
GUARDIAN AD LITEM PROGRAM, etc., et al., Appellants,
v.
J.D., the mother of D.D. and G.E., Appellees.
No. 3D05-1374.
District Court of Appeal of Florida, Third District.
February 22, 2006.
Hillary S. Kambour, Guardian Ad Litem; Calianne P. Lantz, for appellant.
Herscher & Herscher, and Ilene Herscher, Coral Gables, for appellee.
Before GERSTEN, GREEN, and SUAREZ, JJ.
PER CURIAM.
Because the trial court's well-intentioned independent research may have affected the outcome in this case, we reverse and remand, for a new trial in front of a different judge. See C.K. v. Dep't of Health & Rehab. Servs., 651 So.2d 746 (Fla. 1st DCA 1995).
Reversed and remanded.